Citation Nr: 9926786	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-14 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which granted service connection for 
PTSD and assigned a 10 percent disability evaluation.  The 
veteran timely appealed that evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The symptomatology associated with the veteran' PTSD is 
productive of mild occupational and social impairment.

3.  The veteran's PTSD is not manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The record shows that the 
RO granted service connection for PTSD in a December 1997 
rating decision and assigned a 10 percent evaluation 
effective from August 1997.

The veteran thereafter filed a Notice of Disagreement (NOD) 
to the initial December 1997 rating decision.  Therefore, it 
is an original claim placed in appellate status by an NOD 
taking exception with the initial rating award.  Accordingly, 
the claim must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  VA has a duty to assist 
the veteran in the development of facts pertinent to that 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist to initial rating claims); cf. 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (increased 
ratings claims).  The Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  See also 38 C.F.R. § 4.2 (1998) 
(ratings to be assigned in the light of the whole recorded 
history).

The veteran's PTSD has been awarded a 10 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).  Under the rating schedule, a 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

The veteran was afforded a VA examination in November 1997.  
The veteran complained of headaches, nightmares, and stomach 
problems.  He reported that he served in combat for 11 months 
during World War II and that he had witnessed the deaths of 
many friends.  He was particularly distressed by the death of 
one fellow serviceman whom he had been unable to assist.  The 
veteran related that he could still hear his cries for help 
and that he sometimes had nightmares about the incident.  The 
veteran described his symptoms as intrusive thoughts, 
especially when reminded of the war, avoidance of 
conversations and movies concerning the war, the lack of 
close friends, quickness to anger, avoidance of crowds, and 
dreams about the war approximately every 10 days.  He 
reported that he had worked for the railroad for 31 years 
following service and had no problems with supervisors or 
coworkers.  He remains married to his spouse of 52 years.  He 
reports that he has never received any mental health care.

The examiner observed the veteran to be oriented, 
cooperative, and responsive.  There was no evidence of 
hallucinations or delusions and the veteran did not appear 
anxious or despondent.  The veteran's speech was coherent and 
spontaneous, and his perception and judgment were good.  He 
was diagnosed with PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 70.

In summary, the Board finds that the evidence does not 
support an evaluation in excess of 10 percent for PTSD.  The 
veteran has described only mild social and occupational 
impairment, with symptoms such as periodic intrusive thoughts 
and dreams, as well as avoidance of reminders of the war.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV), a GAF score of 70 is consistent with some mild symptoms 
or some difficulty in social occupational, or school 
functioning, but generally functioning pretty well.  
Furthermore, the Board specifically notes that the veteran, 
now retired, worked for more than 30 years for one employer 
and that he has been married for more than 50 years.  The 
veteran does not relate his PTSD symptomatology to any 
difficulties at work or at home.  He also has never sought 
treatment for his PTSD.

In contrast, the veteran generally does not exhibit the 
symptomatology necessary for a 30 percent evaluation.  
Specifically, the examiner did not find evidence of a 
depressed mood, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  As noted above, there is no 
evidence that symptoms of PTSD occasionally impair the 
veteran's ability to perform self-care, activities of daily 
living, or necessary social interactions.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent.  
When the totality of disabling symptomatology attributable to 
the veteran's PTSD is considered, the Board finds that the 
veteran's symptoms are more consistent with those 
contemplated by the rating criteria for a 10 percent 
disability evaluation.  

The Board has also considered whether the veteran may be 
entitled to an evaluation in excess of 10 percent at any time 
during this initial rating period.  Fenderson, 12 Vet. App. 
at 126.  The Board notes that separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  However, there is no medical evidence of record which 
reflects or suggests that the veteran's symptoms of PTSD 
varied in severity, so that increased symptomatology was 
present, at any time from August 28, 1997 (the effective date 
of service connection) to the present.  The veteran does not 
contend that his symptoms varied or increased in severity at 
any time during this appeal, and has specifically stated that 
no clinical records related to his psychiatric disability are 
available, as he has never sought mental health care.

Therefore, the evidence of record does not show the increased 
severity necessary for the next higher evaluation, at any 
time during the evaluation period, and the veteran's claim 
for an increased initial evaluation must be denied.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt rule.  38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the veteran's claim, 
such rule is not for application in this case.  Gilbert, 1 
Vet. App. at 54-55.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the United States Court of 
Appeals for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his PTSD has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met, and remand for such consideration would be 
fruitless.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for PTSD is 
denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

